Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McGovern et al., US Pub.20160352739.
As to claim 1, McGovern discloses one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising:
receiving, at a device access service in a cloud computing environment, a request for a management action to be performed for a network device (10, 11 fig.2) in the cloud computing environment, the request being received from an execution service remote from the cloud computing environment and not having access to access control data required to access the network device in the cloud computing environment (providing access to resources stored in the database in a remote cloud environment, see fig.2, [0023] to [0029]),
obtaining, by the device access service, the access control data for the network device from an access control data store in the cloud computing environment and issuing, by the device access service to the network device, one or more commands to perform the requested management action on the network device using the access control data to access the network device (developing a policy by inputting data into a user interface that provides options for selecting the parameters and logic that can be used to assess restricted action access requests in a cloud network, see [0031] to [0036]).

As to claim 2, McGovern discloses the requested management action comprises a monitoring action, an incident management action, a software deployment action, a firmware deployment action, or a network buildout action (see [0032] to [0033]).

As to claim 4, McGovern discloses that the device access service comprises a hardware proxy that performs an operation on the network device in response to the request (see fig.1, [0024] to [0028]).

As to claim 5, McGovern discloses the operations further comprise: providing non-restricted data regarding the management action performed for the network device in the cloud computing environment (see [0031] to [0033]).

Claim 6 and 7 are rejected for the same reasons set forth in claims 1+5, 2 respectively.

As to claim 8, McGovern discloses wherein the non-restricted data comprises monitoring data for the network device (see [0037] to [0042]).

As to claim 9, McGovern discloses the non-restricted data comprises an indication that the requested management action was performed on the network device (see [0037] to [0042]).

As to claim 10, McGovern discloses the non-restricted data comprises state information regarding a current state of the network device after the requested management action was performed on the network device (see [0043] to [0044]).

As to claim 11, McGovern discloses the method further comprises storing the state information using a network state service (see [0043] to [0044]).

As to claim 12, McGovern discloses a computerized system comprising:
an execution service that implements workflows to manage a cloud computing environment by issuing requests to perform management actions on network devices in the cloud computing environment, the execution service being remote from the cloud computing environment and not having access to access control data required to access the network devices in the cloud computing environment (providing access to resources stored in the database in a remote cloud environment by implementing workflows, see fig.2, [0023] to [0031]); and
 a device access service in the cloud computing environment that, in response to the requests to perform the management actions on the network devices, obtains the access control data for the network devices from an access control data store in the cloud computing environment and issues commands to perform the requested management actions on the network devices using the access control data to access the network devices (developing a policy by inputting data into a user interface that provides options for selecting the parameters and logic that can be used to assess restricted action access requests in a cloud network, see [0031] to [0036]).

As to claim 13, McGovern discloses the execution service comprises a monitoring service that employs the device access service to obtain telemetry data for at least one of the network devices in the cloud computing environment (see [0024]).

As to claim 14, McGovern discloses the execution service comprises a deployment service that employs the device access service to deploy software to at least one of the network devices in the cloud computing environment (see [0024] to [0026]).

As to claim 15, McGovern discloses the execution service comprises a buildout service that employs the device access service to configure at least one new network device added to the cloud computing environment (see [0031] to [0034]).

As to claim 17, McGovern discloses the device access service comprises a hardware proxy that issues commands to the network devices in the cloud computing environment using the access control data to access the network devices (see [0031] to [0034]).

As to claim 18, McGovern discloses the system further comprises: a source of truth service that collects network configuration information for the cloud computing environment and makes the network configuration information available to the execution service (see [0030] to [0036]).

As to claim 20, McGovern discloses the source of truth service comprises a network state service that hosts information regarding states of the network devices in the cloud computing environment (see [0030 to [0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McGovern as in above and in view of Bearden et al., US Pub. No.20030097438.
As to claims 3, 16 and 19, McGovern discloses that the request comprises a request for telemetry data for the network device in the cloud computing environment using the access control data to access the network devices (see [0031] to [0036]).  McGovern does not disclose that the device access service comprises an SNMP proxy that obtains the telemetry data from the network device and the source of truth service comprising a network graph service that builds a network graph from the network configuration information for each cloud computing environment.   However, Bearden discloses that the device access service comprises an SNMP proxy that obtains the telemetry data from the network device and the source of truth service comprising a network graph service that builds a network graph from the network configuration information for each cloud computing environment (see abstract, [0231] to [0232]).  It would have been obvious to one of the ordinary skill in the art at the time the invention as made to implement Bearden’s teachings into the computer system of McGovern to control data information because it would have monitored load and utilization of network elements routing voice packets in a communication network.

Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/KHANH Q DINH/Primary Examiner, Art Unit 2458